Dismissed and Opinion filed July 28, 2005








Dismissed and Opinion filed July 28, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00462-CR
____________
 
ALEX FELAN,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
182nd District Court
Harris County,
Texas
Trial Court Cause No.
907,798
 

 
M E M O R A N D U M   O P I N I O N
The trial court has certified that appellant has waived his
right to appeal.  See Tex. R. App. P. 25.2(d).  Because appellant has waived his right to
appeal, we dismiss. 
Appellant pleaded guilty in 2002 to possession of a
controlled substance with intent to deliver, and the trial court assessed five
years= deferred adjudication.  On April 11, 2005, after the state moved to
adjudicate appellant=s guilt, appellant signed a stipulation of evidence to the
motion to adjudicate guilt.  As part of
the stipulation, appellant signed a written waiver of his right to appeal. 




Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
 
 
Judgment rendered and Opinion
filed July 28, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).